 164DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment against any employeebecause ofmembershipin or activity on behalf of anylabor organizationCROSBY CHEMICALS, INC.,Employer.Dated .................BY.............................................................................................(Representative)(Title)This noticemust remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterialACME BOOT MANUFACTURING COMPANY,INC.andUNITEDRUBBER, CORK, LINOLEUM & PLASTIC WORKERS OFAMERICA, CIO.Case No. 10-CA-1394.May 29, 1953DECISION AND ORDEROn February 26, 1953, TrialExaminer Thomas S. Wilsonissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondenthad engaged in and was engag-ing in certain unfair labor practices and recommending thatitcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations. There-after, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'The Board 2 has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report,4 the Respondent's1The Respondent's request for oral argument is hereby denied because the record, includ-ing the Respondent's exceptions and brief, in our opinion, adequately present the issues andthe positions of the parties2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwiththiscase to a three-member panel [Members Houston, Styles, andPeterson].3 The Respondent excepted to the Trial Examiner granting the General Counsel's motionthat the official papers in connection with the original charge filed on October 23, 1951,-beamended to change the name of the Respondent from "Acme Boot Corporation" to "AcmeBootManufacturing Company, Inc " The Respondent conceded at the hearing that it hadreceived all papers in connection with this charge, and disclaimed any element of surprise.Accordingly, we find no merit in this exception See Lee E Stine, d/b/a Fairchild Cafeteria,92 NLRB 809.4 The Trial Examiner found that the General Counsel failed to prove by a preponderanceof the evidence the allegation of the complaint that the Respondent discriminatorily selectedEdith Hiett Clark for layoff because of her activities on behalf of the Union As no exceptionshave been filed to this finding, we adopt it pro forma. Moreover, as the General Counsel didnotexcept to the Trial Examiner's failure to find that the Respondent interrogated itsemployees concerning their union activities during the months of June and July 1951, weshall dismiss this allegation.105 NLRB No 19. ACME BOOT MANUFACTURING COMPANY, INC165exceptions and brief,and the entire record in this case,s andfindsmerit in the Respondent's exceptions for the reasons setforth below.The Trial Examiner found that the Respondent discriminator-ily: (1)SelectedFloraPerry,Magga Lee Doty, MauriceGlendon Appleton, Isabel Harrell, Clayton Nosbusch, GilbertBaggett, Daniel McElroy, and Buford Appleton for layoff inMay and June 1951, and thereafter failed to recall them whenjobs became available; (2) refused to recall Mildred Richmondtowork when positions became available; and (3) dischargedAubrey Gulledge.A. TheRespondent's layoff and recall policyOn September 5, 1946, the Union was certified as the bar-gaining representative of the Respondent'semployees. Sub-sequent thereto,the Union and the Respondent executed a con-tract which provided:Layoffs and recalls to work after layoffs, shall be governedwithin each of the several departments, by length ofservice, ability and qualifications by prior similar ex-perience within the department to perform the work.On April 9, 1948, the Union was decertified.On September 11, 1950, the Respondent circularized adocument among its employeeswhich set forth the policy withrespect to such matters as grievance procedures, vacations,bonuses, seniority, and leaves of absences. Contained in this"statement of policy" was the procedure governing layoffswhich coincided with the above provision in the contract. Thisstatement further provided that seniority would terminate aftera layoff of 3 months or more.InNovember' 1950 it became necessary for the Respondentto cut back production and reduce inventories. As a result,175 employees were laid off in December 1950 and January1951. Shortly thereafter, the Respondent consolidated its 2plants, apparently to reduce duplication of operations. In aletterdistributed to its employees under date of February12, 1951, the Respondent explained the layoffs and stated that"Of course, layoffs were based strictly on seniority." In asubsequent letter to an employees'committee at the plant, 6 theRespondent stated, in connection with these layoffs, that its The Intermediate Report contains a number of inaccuracies, some of which will becorrected below. The following minor inaccuracies are hereby corrected: (1) Page 181, lines51-52, substitute the name Nosbusch for McElroy; (2) page 182, line 37, change the date ofthe Respondent's statement of policy from September 12 to September 11; (3) page 182, line45, change the date ofRichmond's layoff from May 19 to May 15; (4) page 184, line 29, page 185,line 8, and page 189, line 46,substitute"charge"for "complaint";and (5)change the name"Welsh" to "Welch."61t appears that this committee was established after the Union was decertified in 1948,and acted as the bargaining representative of the Respondent's employees until approximatelyMarch 1, 1951. The committee membership included claimant Buford Appleton 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD"analyzed each department and laid off those employees withthe lowest seniority status," and "if we would have laid offemployees on a strictly job seniority basis there would havebeen a great many of our old employees laid off."After opening a new organizational campaign, the Union in-formed the Respondent on February 8, 1951, that it representeda majority and requested recognition. This the Respondent re-fused on the ground that it doubted the Union's majority.Thereafter, the Union filed a petition, and an election wasscheduled for April 20, 1951. After the Union's claim forrecognition, the Respondent deferred further layoffs lest theybe interpreted as an anti union gesture.During early May 1951, the Respondent's vice president,Cohen, informed General Superintendent Humbert that thedesired reduction in inventories had not been achieved, anddirected a further cutback of production. This was conveyedtoPlant Superintendent Dabbs, who instructed the forementomake the necessary reductions in their departments.Consequently, 63 employees were laid off in May and an ad-ditional 18 in June. Included were the 10 individuals as towhom the Trial Examiner found discrimination.The General Counsel conceded, and the Trial Examiner found,that the layoffs in May and June, as well as those which oc-curred in the preceding December and January, were economi-cally necessary. The Trial Examiner, however, stated that"According to the oral testimony of the Respondent's witnessesall layoffs at the plant were based strictly upon seniority,"7 andaccordingly he found that the Respondent, by laying off andfailing to recall certain individuals, violated its "statement ofpolicy," apparently interpreting this "statement" to mean thatlength of service alone was controlling. He also found that theRespondent disregarded its policy by refusing to transfer theseindividuals to jobs in other departments held by employeeswith less seniority. He further found that in rehiring employeeswhen business improved, the Respondent recalled employeeslaid off in December 1950 and January 1951 in preference tothose laid off in May and June 1951, thereby violating itspolicy that layoffs for 3 months terminated seniority. TheRespondent contends that: (1) Ability and qualifications, aswell as length of service, were considered in making the Mayand June layoffs; (2) it had never made it a practice totransfer employees during times of layoffs; and (3) the Re-spondent felt obligated to consider for recall employees whohad been laid off in December and January.(1) Humbert testified that under the Respondent's layoffpolicy, the more efficient operator, rather than the one thathad been there longer, was retained, and that the same criterionhad always applied to recalls after layoffs. Dabbs, as well asForelady Pace, corroborated this testimony. As instances ofthe operation of this policy, Dabbs testified, and the recordestablishes, that in various departments a number of em-7We do not find, as the Trial Examiner apparently did, that the Respondent's brief, filedwith the TrialExaminer,offered "verbatim" support for this finding. ACME BOOT MANUFACTURING COMPANY, INC.167ployees not identified with the Union were laid off while em-ployees with less seniority in their job classifications wereretained.In the light of the foregoing uncontradicted testimony and ofall the evidence in this regard, it is difficult to perceive thebasis for the Trial Examiner's findingthat "all layoffs at theplant were basedstrictlyupon seniority." The TrialExaminerin fact contradicts this finding by basing his dismissal of thecomplaint as to Clark in part upon"the substantiation giventoDabbs' claim thatability playeda part in his decision tolay off Clark."(2) With respect to the Respondent's transfer policy, Dabbstestified that the Respondent provided advancement opportuni-ties for individuals seeking them by transfers to better jobsin other departments.If a layoffbecame necessary in the newdepartment,the transferee must have worked there at least6months to avail himself of his overall seniority and competein that department.A transferee employed in the new de-partment less than 6 months at the time of a layoff was givenan opportunity to return to the old department and competethereon the basis of total length of service,ability, andqualifications.No witnesses recalled any transfers during the layoffs inDecember andJanuary.Neither Thomas Elliott norGilfordHall,who had workedas foremen for the Respondent and whotestified for the General Counsel, testified that the Respondenttransferred employees interdepartmentally at times of lay-offs.8Accordingly,we are not convinced that the Respondenthad a policyof transferring employees with greater seniorityto other departments in the eventof layoffs.9(3) The TrialExaminer found that the Respondent violatedits"statementof policy"by recalling employees laid off inDecember andJanuary whilefailing to recall the allegeddisc riminatees.Variousemployees testifiedthat theybelievedseniority was lost by a 3-month absence from work.However,as the Trial Examiner noted,Humbert explained the recall ofemployees laid off in December and January on the groundthat"those employees were equally entitled to their jobsbecause of the fact that they had been employed for somelength of time and they must eat like anyone else."Flora Perryalso testified that when she applied for reinstatement,Humbertpromised to call her back when openings occurred,and statedthat he "had 39 of his old girls and boys that were laid off tocall back."gHall testified that employees had been transferred to other departments in January 1951as a result of the Respondent's consolidation of its two plants, but this involved transfersbetween plants rather than interdepartmental9It should be noted, in this connection,that the Respondent's "statement"provides that"Layoffs , . shall be governed within each of the several departments,by length of service,ability and qualifications by prior similar experience within the department to perform thework" (emphasis supplied)Moreover,all the Respondent's supervisors, including Elliottand Hall, testified that seniority operated on both a departmental and job basis.None contendedthat seniority operated plantwise291555 0-54-12 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the Respondent did not adhere to the 3-month rulein recalling employees, we are unconvinced that its departurefrom this rule was motivated by antiunion considerations. Therecord discloses that several employees laid off in May andJune who had greater seniority than the alleged discriminateesand were not shown to be connected with the Union were notrecalledwhile employees laid off in December and Januarywere, and that employees laid off in May, who were identifiedas union adherents, were recalled after 3 months while otheremployees laid off less than 3 months, who were not connectedwith the Union, were not rehired.On the basis of the foregoing, and the entire record, we find,contrary to the Trial Examiner, that: (1) The Respondentconsidered, as its "statement of policy" reveals, ability andqualifications, as well as length of service, in layoffs andrecalls to work; (2) the Respondent did not have a policy ofretaining employees with greater seniority by transferringthem to other departments during layoffs; and (3) while theRespondent did not adhere to its 3-month "loss of seniority"rule, its departure therefrom was not motivated by unionanimus.B.Union activityThe Union commenced its new campaign to organize theRespondent's employees in January 1951. According to Inter-national Representative Cramer, a preliminary meeting washeld early that month which was attended by Buford Appleton,Maurice Glendon Appleton, and two other employees. Cramerfurther testified, and the Trial Examiner found, that anothermeeting was held on January 11 at which an informal organizingcommittee was established with Buford Appleton as chairman,Christy Cawley as secretary, and Edith Gunnels, Bill McCor-mack, Aubrey Gulledge, Magga Lee Doty, Eileen Johnson,Mildred Richmond, Willard Elliott, Clayton Nosbusch, MauriceGlendon Appleton, Isabel Harrell, Edna Gray, Flora Perry,DanielMcElroy, Katherine Gulledge, and Jean Milliken 1° asmembers.Cramer testified that as he did not have access to the plantto solicitmembership or distribute literature, these dutiesdevolved solely upon the members of the committee. However,Gilbert Baggett, who was not named by Cramer as a memberof this committee, testified that he had solicited on behalfof the Union and distributed literature, as did Edith Clark,and Buford Appleton testified that James Smith, also not amember of this group, had been active in getting cards signed.Various witnesses called by the General Counsel, whom Cramernamed as members of the committee, testified that theydistributed union cards and literature on company property10 The Trial Examiner omitted the name of Jean Millikenin namingthisgroup.The Inter-mediate Report is accordingly corrected.References to the "committee" hereinafter pertain to this informal organizing committeeof the Union. ACME BOOT MANUFACTURING COMPANY, INC.169during nonworking hours, and that they did not conceal thisactivity.None of these witnesses,except Buford Appleton,mentioned during their examinationthat theywere membersof the committee, and, in fact, Maurice Appleton testified thathe was not awareof anycommittee having been established.Buford Appleton, on direct examination, disclaimed any knowl-edge of a committee having been formed,while on redirecthe stated that such a committee was established. He referredto himself as president of the union group, but could name noother officers.While the Trial Examiner found that "The members of thisgroup were active in the plant soliciting members, handing outapplication cards, and distributing union literature as well asattending the various meetings of the union group," he failedto find that the Respondent was aware of the existence of anysuch committee, the membership thereof, or, with the exceptionofMcElroy, that the Respondent observed these individualsengagingin union activities. We do not find that the Respondenthad such knowledge.The Trial Examiner found that the Respondent, betweenFebruary 8, 1951, when the Union made its claim for rec-ognition,and April 20, 1951, when the election was held,interrogated employees concerning their union activities,toldemployees it knew whichonesweremembers of theUnion,and threatened to close the plant if the Union wassuccessful.iiThe Trial Examiner also found that after the election,which the Union lost by a vote of 193 to 147, "activity onbehalf of the Union died out completely and immediately asdid the Respondent's interrogation." However, although theemployeeswhom the Trial Examiner found to have beeninterrogatedand threatened by the Respondent testified thatthey had apprised Cramer of these incidents prior to theelection, the Union filed no objections to the election nor atimely charge based thereon.Itisagainst this background of a necessary economicreduction, a policy of considering ability as well as seniorityin layoffs, and a complete absence after the election of unionactivity by employees or of antiunion activity by the Respondentthat the cases of the individuals found to have been discriminatedagainst must be considered.C.The allegeddiscrimination1.Mildred Richmond: The General Counsel conceded, andtheTrial Examiner found, that the Respondent did not dis-criminate against Richmond by selecting her for layoff onMay 15, 1951. However, the General Counsel alleged, and theTrial Examiner found, that the Respondent, in violation of11 As these events occurred more than 6 months prior to the filing of the original chargeon October 23, 1951, the Trial Examiner found, and we agree, that they may not be found toconstitute unfair labor practices. The Trial Examiner did, however, properlyrelyupon theseevents as background. 170DECISIONSOF NATIONAL LABORRELATIONS BOARDtheAct, failed to recall Richmond when jobs for which shewas qualified became available because of her union activity.The Respondent excepted on the ground that the record did notshow knowledge by the Respondent of Richmond'sunionactivities .Richmond testified that on several occasions during luncheonconversations she informed her forelady,Pace, of her unionmembership,but that she never apprised her coforeman,Elliott, thereof,although she sought to intimate that he over-heard her prounion comments during sidewalk conversationsbecause"Imade it a point he could hear."However, Pacedenied any mention to her of Richmond'sunion connection.Elliott,awitness for the General Counsel, failed to sub-stantiate Richmond's assertion attributing knowledge to him.The Trial Examiner did not resolve the credibility issuepresented by Richmond'sclaim of knowledge and Pace'sdenial. Instead,he imputed such knowledge to the Respondentapparently in reliance upon Elliott's statement,which Richmondtestified was made to her at the home of Elliott'smother inMarch 1952 when she asked Elliott about reinstatement, thatitwas no use asking Humbert as he had already" `hit theceiling'on several occasions when asked to take back theindividuals he knew to be for the union."12However, in histestimony,Elliottdid not mention having any conversationwith Richmond during March 1952, or making any such state-ment to her,or in fact ever asking Humbert to take her back 13Moreover,Richmond was not one of the employees whomtheTrial Examiner found in the background incidents wereidentified by supervisors as known union members.On the basis of the foregoing,and of the entire record, weare not convinced that the General Counsel has established bya preponderance of the evidence that the Respondent's failureto recall Richmond was motivated by antiunion considerations.2.Flora Perry:The Trial Examiner found that the Respond-ent unlawfully failed to adhere to its "statement of policy"inselectingFlora Perry for layoff on May 29, 1951, and infailing to reinstate her before November 17,1951, the date onwhich she was rehired,because she was active on behalf oftheUnion.In reaching this conclusion,the Trial Examinerobserved that "The evidence is . . . clear that the Respondentknew that Perry was active on behalf of the Union...."TheRespondent challenged this finding.Although Cramer testified that Perry was a member of thecommittee, which was established on January 11, 1951, Perrydid not claim to be a member,and, in fact, testified that shedid not join the Union until the latter part of January or thebeginning of February. While she stated that she had dis-tributed union literature and solicited membership inthe plant,tzIn his Intermediate Report, the Trial Examiner erroneously stated that Richmond wasinformed of Humbert's statement by Dabbs Richmond testified that she received this in-formation from Elliotti3Accordiug to Richmond's testimony she asked Elliott about reinstatement in March 1952,and made a second inquiry of hint "a few weeks later " Elliott left the Respondent's employsometime in March 1952 ACME BOOT MANUFACTURING COMPANY. INC.17 1there is no evidence as to the Respondent's knowledge of theseactivities.The Trial Examiner did not find any preelectioninterrogations or threats directed at Perry, nor that anysupervisor adverted to Perry as a known union sympathizer.Under the circumstances, we do not find that the GeneralCounsel has sustained the burden of proving that the Respondentknew of Perry's union activity, nor does the record, in ouropinion, justify an inference that the Respondent's selection ofPerry for layoff, or its failure to recall her immediately whenjobs became available, was impelled by antiunion animus.3.Magga Lee Doty: The Trial Examiner found that Dotywas selected for layoff on May 29, 1951, "contrary to herseniority rights as well as her ability because of her knownactivity on behalf of the Union in violation of Section 8 (a) (3)of the Act."In finding that the Respondent has knowledge of Doty's unionactivities, the Trial Examiner relied upon Doty's testimonyconcerning a conversation with Foreman Welch prior to theelection on April 20. Doty testified that Welch asked her atwork what she thought about the Union, that she answeredthat she did not know and queried Welch as to his thoughts onthe subject, and that Welch replied that he could tell Doty thename of everyone who favored the Union, mentioned Sykes,Nosbusch, Buford Appleton, and Hettie Carpenter, and said thatDoty "had him on the fence; he didn't know whether I was foritor against it, so at the time I didn't tell him that I was, andhe kept on and on and on, just mentioning it at differenttimes."On another occasion, Doty testified Welch told her he had"heard I was a union steward, . . . and he told me the unionwas a good thing, but he wished it was some other unionbesides the CIO."The Trial Examiner did not find that Welch knew that Dotywas a member of the committee, that Welch ever resolvedhis doubt as to Doty's union sympathies, or that any othersupervisor was apprised of her union adherence. While thematter is not entirely free from doubt, we do not believe thatthe record establishes the Respondent's knowledge of Doty'sunion activities or a discriminatory motive in selecting Dotyfor layoff.4.Maurice Glendon Appleton: The Trial Examiner foundthat the Respondent selected Maurice Glendon Appleton forlayoff on May 29, 1951, and thereafter failed timely to reinstatehim because he engaged in union activities. In finding that theRespondent had knowledge of Glendon's union adherence, andthat this knowledge prompted his selection for layoff indisregard of seniority, the Trial Examiner pointed to Glendon'spresence during several conversations between his brother,Buford, and Foreman Welch concerning the Union.We fail to perceive how this evidence establishes such knowl-edge on the part of the Respondent. Buford testified that onseveral occasions before the election he had conversationswithWelch concerning the Union at which Glendon, WillardElliott, and James Smith were present, although Buford couldrecall with specificity but one such conversation. Smith, who 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a unionmember, also could recall only oneconversation.Elliott,whom Cramernamed asa member of thecommittee,did not allude to this incident in his testimony. Neither Buford,Glendon, Elliott, nor Smith testified that Welch acknowledgedthem to be union adherents or remotelysuggestedthat Welchindicated that he was aware of Glendon'sor Buford's unionactivities.Moreover, Glendon wasnot one ofthe employeeswhom Doty testified were identified as union members by Welchduring a conversation which she had with Welch prior to theelection.Accordingly, we find, contrary to the Trial Examiner, thatthe record does not establish that the Respondentwas awareof Glendon's union affiliation or that the Respondent's selectionofGlendon for layoff was motivated by a desire to rid itselfof a known union adherent.ta5.Isabel Harrell: When Harrell was laid off, she had beenpregnant for 3 months. The Respondent conceded that employeeswith less senioritywereretained, but contended that Harrellrequested that she be laid off because of her pregnancy. TheTrialExaminer found that this defense contained "patentimprobabilities," that in fact the Respondent laid off Harrellbecause of her prominence in union activities, and that itsdiscriminatorymotive was further evidenced by a showingthat the Respondent retained 25 employees in the departmentwho had less seniority than Harrell and who were "not shownto have any connection with the union."The Trial Examiner did not assign any reason for hisconclusion that the Respondent knew of Harrell's union activity.Indeed, as in the cases of some of the other complainants, heapparently based his finding of such knowledge on the groundthatHarrellwas named as a member of the committee,solicitedmembership, and distributed literature, although heconspicuously failed to find that the Respondent was aware ofthis committee, of its membership, or of the fact that Harrellwas active in union affairs. Accordingly, we perceive no basisfor finding that the Respondent had knowledge of Harrell'sunion adherence. Nor can we impute such knowledge to theRespondent because, as the Trial Examiner noted, it retainedemployees junior in seniority to Harrell. Elizabeth Smith,who had less seniority and was retained in the same jobclassification, was identified by Harrell as a union member.Moreover, Jean Milliken and Edna Gray, who were named byCramer as members of the committee and who also had lessseniority than Harrell, were retained- -Milliken in the sameclassification as Harrell held."We are unable to conclude, on the record before us, thattheRespondent knew of Harrell's union adherence and was14 in this connection, we note that Willard Elliott, a member of the committee, was retainedalthough another employee in his department with greater seniority who had no identifiableunion connection was laid off, and that James Smith, also active in the Union, was retained.is Gray and Milliken were identified by Cramer as members of the committee, althoughthe Trial Examiner omitted Milliken's name from the list. ACME BOOT MANUFACTURING COMPANY, INC173motivated thereby in selecting her for layoff on May 29,1951.6.Clayton Nosbusch: The Trial Examiner found that theRespondent laid off Clayton Nosbusch on May 29, 1951, andthereafter failed timely to reinstate him when jobs becameavailable because of his known union activities. The Respondentconceded that it became aware of Nosbusch's union affiliationthrough Dabbs' interrogation of Nosbusch prior to the electionofApril 20, but contended that Nosbusch's selection for layoffwas occasioned solely by the fact that he was incapable ofperforming satisfactorily in the job classifications of thoseemployees with less seniority who were retained, and that hewas recalled when jobs for which he was suited became avail-able.At the time of his layoff, Nosbusch was employed in theGoodyear department as a "sole layer." Two other employeeswho were also laid off had much greater seniority thanNosbusch and were not identified as connected in any way withthe Union. However, because four employees with less senioritywere retained in the job classifications of "stitch separator,""assembly," "cement soles," and "pegging," the TrialExaminer found that the Respondent violated its "statementof policy" with respect to seniority.Plant Superintendent Dabbs testified that Nosbusch was nota stitch separator, that "he had only run regular for a veryshort time, in what we call the old factory," that he was notan experienced operator on the pegging machine, and that hehad never cemented soles or assembled. While Nosbuschtestified that he could ably perform these duties, he admittedon cross-examinationthat he had done stitch separation forapproximately a few hours a week until 1949 when, as Dabbsstated,the old factorywas mergedwith the new. The TrialExaminer nevertheless concluded that Dabbs' statement asto Nosbusch's ability "doesnot appear to have been justified."In support of this conclusion, the Trial Examiner observedthatAndrewBowers,who had the same job classification asNosbusch when he was laid off in January 1951, was rehiredinJuly in the lasting department under the classification of"utility" and wasassignedto Nosbusch's work at an undis-closed,date thereafter, and that the Respondent made no efforttorecallNosbusch in July although Bowers had lost hisseniority by an absencein excessof 3 months while Nosbuschretained his. The record reveals, however, that Bowers wasrehired in the classification of "crowning" rather than"utility," a job which Nosbusch admitted he could not perform,that no employees had been hiredas "solelayers" beforeNosbusch was recalled on November 14, 1951, and thatNosbusch was informed at that time thatas soon asan openingoccurredin his former classificationhe would be assigned toit.On December 6, when Bowers left, Nosbusch returned tosolelaying. Dabbsexplainedthat Nosbusch was not theretoforeassignedto that job because Dabbs believed that Bowers wasmore proficientat it, and that in fact Bowers had performed 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDsole laying operations before Nosbusch did. While Nosbuschclaimed at one point that Bowers did not exceed him in produc-tion,he later admitted that on occasions Bowers ran moreboots than he did.On the basis of the foregoing, and in view of our findingthat the Respondent, in laying off and recalling employees,considered ability and qualifications as well as length of timean individual had been out of work, and was not adhering toits3-month rule during this period, we find that while theRespondent knew of Nosbusch's union activities, the evidencedoes not establish that the Respondent laid him off or delayedrecalling him on account of those activities.7.Gilbert Baggett: Baggett was classified as "lining cutter"in the cutting department. At the time of his layoff on May 31,1951, he was performing odd jobs in the department, "cuttingunderlays part time and linings." The Trial Examiner foundthat the Respondent laid off Baggett and thereafter refusedto reinstate him because the "Respondent knew or suspected"thathe was active on behalf of the Union. In doing so, herelied upon an inquiry of Baggett by Foreman Nixon. Further-more, the Trial Examiner observed that certain individualswho were not active union adherents and had less senioritythan Baggett were retained in jobs which Baggett was capableof performing and were recalled to work in preference toBaggett.Baggett, whose uncontradicted testimony formed the basisfor the Trial Examiner's findings herein, testified that approxi-mately 2 months prior to the election Foreman Nixon approachedhim and inquired what he thought about the Union. Baggettstated that "I never would give him no satisfactory answer." isBaggett admitted that he never told Nixon or any supervisorthat he was active in or a member of the Union. Cramer didnot name Baggett as a member of the committee, nor didBaggett claim such membership.Furthermore, the record discloses that Edith Gunnels, whowas cutting underlays and was retained when Baggett was laidoff,was named by Cramer as a member of the committee."While the Trial Examiner stated that the Re§pondent did nothave "even a suspicion that Gunnels was active on behalf oftheUnion" and that therefore her retention did not dispelany discriminatory intent on the Respondent's part in layingoff Baggett, this statement is belied by his earlier assertionthatGunnels was "active in the plant soliciting members,handing out application cards, and distributing union literaturei6Inhis intermediate Report, the Trial Examiner stated that Nixon "inquired as to his[Baggett's] union affiliation without securing a definite answer." Nixon's inquiry, however,was concerned only with what Baggett thought of the Union.17 Baggetttestified that the job of cutting underlays was handled "mostly by ladies." Atthe time of his layoff, he, Gunnels, and Mildred Johnson, as well as 3 other female employees,were engaged in this operation, and only Gunnels and Johnson were retained. Moreover, ofthe 9 employees laid off in May and June in the cutting department, 2 were senior to Baggett.The Trial Examiner pointed out that Baggett and the 2 employees who were senior to him"apparently were selected on other bases as they stood much higher in seniority than theother 6 " ACME BOOT MANUFACTURING COMPANY,INC.175as well as attending the various meetings of the union group."Moreover, it appears that at least one of the employeesrecalled by the Respondent was identified both byBaggettand Cramer as a union member, contrary to the Trial Exam-iner's observation that "none of these individuals [who wertrecalled] had been interested in the union movement."1BOn the basis of the foregoing, we are unable to find that theRespondent had knowledge of Baggett's union activities ormembership and was thereby motivated in laying him off orfailing to recall him.8.DanielMcElroy: The Trial Examiner found that, shortlybefore the April election, Humbert and Dabbs called McElroyintoHumbert's office and reprimanded him for solicitingunion membership and distributing literature in the plant oncompany time, concluding with Dabbs telling McElroy, "Wejust wanted you to know that we can tell a skunk when we seeone." The Trial Examiner further found that on June 29, 1951,the Respondent laid off McElroy from his position of "joining"in the bottoming department because of his union activities,and not for the reason advanced by Dabbs that McElroy wasless capable than another employee with less seniority in thesame job classification who was retained.19Dabbs testified that when the layoffs were being made inMay and June, the Respondent required a production ofapproximately 1,500 pairs of boots a day, that 1 joiner shouldhave been capable of running off approximately 1,800 to Z,000pairs a day, and that an employee named Ray Smith, who hadless seniority than McElroy, was capable of producing 2,000pairs a day and was therefore retained. He further testifiedthat,asMcElroy could handle only 1,100 to 1,200 pairsdaily,21 his retention would have necessitated keeping anotheremployee to help him, and that, in fact, this was necessaryduring McElroy's employ. The Trial Examiner observed thatproduction was not the only reason for selecting McElroy forlayoff because Smith's production for July, the first monthhe worked alone, was less than 1,500 pairs daily, and theRespondent hired a new employee on August 22 "beforeproduction exceeded 1,500 per day." However, the record doesnot bear out this observation. The Respondent's annual vacationweek occurred the first week in July. During the balance ofthemonth, consisting of 17 workingdays,Smith processed25,954 pairs of boots, or an average of 1,527 pairs a day.During August, in which there were 23 working days, Smithis Three of the four employees recalled to work in the cutting department had been affectedby the layoffs in January 1951.19The Trial Examiner attributed a second reason to Dabbs for laying off McElroy, namely,inorder to make room for former Foreman Hall. While making no specific finding withrespect thereto, the Trial Examiner intimated that this reason lacked merit because Halldidnot replace McElroy at the latter's machines However, the record establishes thatDabbs did not advance this reason for laying off McElroy, Rather, McElroy received thisinformation from Red Vick, an individual not shown to be a supervisor, who had no authorityto, and did not, select McElroy for layoff.20 In reference to Dabbs' testimony concerning McElroy's production, the Trial Examinerinadvertently stated thatMcElroy could produce - "11,000 to 12,000 pairs" rather than1,100 to 1, 200. 17 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked upon 43,073 pairs, or a daily average of approximately1,872 pairs.Manifestly, production for each of the monthsinvolved exceeded the Respondent's daily requirements. Ac-cordingly,we do not agree with the Trial Examiner thatSmith's production did not meet Dabbs' asserted standards.Nor do we agree that hiring a new employee as a joineron August 22 without recalling McElroy, or retaining employeeswith less seniority than McElroy in job classifications whichMcElroy stated he could perform, violated the Respondent's"own statement of policy." As we have found, ability andqualifications, as well as length of service, were factors inmaking layoffs and in recalling employees. As a matter offact,an employee with greater seniority than McElroy waslaid off in the bottoming department a month before McElroywas.Accordingly, while we find that the Respondent had knowledgeofMcElroy's union activities, the record fails to establishthat the Respondent was motivated by an antiuniondesign inlaying him off on June 29, 1951, or that its treatment of himwas inconsistent with its general policy regarding layoffs andrecalls to work.9.Buford Appleton: The TrialExaminer found, and we agree,that Buford Appleton was the leader of the union group at theRespondent's plant.He further found that the Respondentviolated the Act by laying off Buford on June 29, 1951, andretaining an employee with less seniority, in disregard of itsseniority policy, in order to remove an active union adherent.The Respondent conceded that it had knowledge of Buford'sunion affiliation,butdenied that that was a factor in hislayoff.At the time of his layoff, and for 31- years prior thereto,Buford was regularly assigned to the duties of "stitcher" intheGoodyear department. Only one other employee in thatdepartment, James Smith, held that classification and he wasretained although he had less seniority than Buford. Dabbsexplained'that Smith was retained because at the time Buford'slayoff,and for some time previously, Smith was actuallyperforming assembly work, a job which Buford concededlyhad never done. Dabbs further testified, and the recordestablishes, that in January 1951, when the Respondent con-solidated its plants, 2 former foremen were transferred totheGoodyear department, and 1 with 18 years of stitchingexperience was assigned to stitching. The record also revealsthat Smith was not assigned to stitching work until sometimeafterBuford's layoff,g and that no stitcher had been hiredfrom June 29, the date of his layoff, until December 31, thedate on which he was recalled to work in that job classification.21 Dabbs testified that Smith was assigned to assembly work about 2 months before Buford'slayoff,and did no stitching thereafter until a few days before Buford was recalled. Smithstated that he had done stitching in 1951, was transferred to assembly work about 3 weeksbefore ISuford's layoff, and returned to stitching a week after that layoff, which would havebeen during the vacation week. However, we do not find this variance as to when Smithreturned to stitching material. ACME BOOT MANUFACTURING COMPANY, INC.177In support of his finding that the Respondent laid off Bufordindisregard of its senioritypolicy, the TrialExaminerassertedthat Buford was laid off "exactly 21 days after "theRespondent had ceased laying off in order to reduce production,"and that the"Respondent began hiring machine operators inthe Goodyear department as early as June 11, 1951, but failedto recall Buford." These assertions are not borneout by therecord. Of the 17 employees laid off in June, at least 3 werelaid off during the 21 days preceding Buford's layoff, and noemployees were hired in the Goodyear department that month.Moreover, the statement that the Respondent hired machineoperators in the Goodyear department on June 11 but failedto recall Buford is irrelevant as Buford was not laid off untilalmost 3 weeks after that date.In view of the foregoing, as well as the facts that an employeewith greater seniority than Buford, who was not identified withthe Union, was laid off before Buford was; that James Smith,who was retained, was, according to Buford's testimony, active"in signingcards"; and that the employees rehired in thedepartment before Buford was had been affected by the layoffsinDecember and January, we are not convinced that theRespondent discriminated against Buford because of his knownunion activities.10.Aubrey Gulledge: The Trial Examiner found that theRespondent discharged Gulledge because he had engaged inunion activities and not, as the Respondent contended, becausehis work was not satisfactory.Gulledge was discharged on June 28, 1951, by Dabbs. Gulledgetestified,and the Trial Examiner found, that prior to theelection in April, he told Foreman Thomas Elliott that he,Gulledge, was a member of the Union, and that Elliott thereuponexpressed the hope that the Unionwouldbe successful. Gulledgefurther testified that about Z weeks after the election, Elliottinformed him that Humbert told Elliott that he, Humbert, "wasgoing to have to get rid of part of the union bunch on thefloor."Elliott,awitness for the General Counsel, madeno mention during his testimony of these conversations withGulledge,nor indicated that he conveyed any informationconcerning Gulledge's union affiliation to Dabbs, who dis-charged Gulledge, or to any other supervisor.The Trial Examiner further found that in May 1951, Dabbsspoke to Elliott concerning the impending layoffs and showedhim a list of the employees in the fitting department. Thislist,Elliott testified, contained some 10 to 30 check marksbeside certain names including the name of Gulledge. Elliottconceded, however, that he was never told what the checkmarks represented, nor was he told to lay off the employeeswhose nameshad been checked.' He specifically statedthat neither Dabbs nor Humbert ever directed him to lay offGulledge.22 Elliott testified that the selection of employees for layoffs in the department was madeby Coforelady Pace. 17 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Gulledge'sunion affiliation came to the attention ofElliott,Elliottplayed no part in Gulledge's discharge, andthe evidence fails to establish that Dabbs, who had the soleresponsibility for dismissing Gulledge,was aware of Gulledge'sunion activities.Accordingly, although this issue, like some of the layoff casespreviously discussed,isnot free from doubt,we find that apreponderance of the evidence does not establish that theRespondent was motivated in discharging Gulledge by antiunionconsiderations .23[The Board dismissed the complaint.]23See Goldblatt Bros., Inc., 79NLRB 1262.Intermediate ReportSTATEMENT OF THE CASEThismatter arises upon a complaint dated April 8, 1952,1 by the General Counsel of theNational Labor Relations Board, herein called the General Counsel and the Board, respec-tively, through the Regional Director for the Tenth Region (Atlanta, Georgia), against AcmeBoot Manufacturing Company, herein called the Respondent, which alleged, in substance, thattheRespondent had (1) laid off or discharged and thereafter failed and refused to reinstate11 named employees because of their membership in and activities on behalf of the Union;(2) in various enumerated ways since June and July 1951, interfered with, restrained, andcoerced its employees thereby violating Section 8 (a) (1) and (3) and Section 2 (6) and (7) oftheLaborManagement Relations Act, 1947, 61 Stat, 136, herein called the Act. The Re-spondent duly filed its answer admitting certain allegations of the complaint but denying thecommission of any unfaii labor practices. Copies of the various charges, complaint, andnotice of hearing thereon were duly served upon the Respondent and the Union.Pursuant to notice, a hearing was held from September 22 to September 26, 1952, inClarksville, Tennessee, before the undersigned Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by an international representative.All parties participated in the hearing and were given full opportunity to be heard, to examineand to cross-examine witnesses, to introduce evidence, bearing upon the issues and topresent oral argument and file briefs and proposed findings of fact or conclusions of lawor both. The General Counsel argued orally at the conclusion of the hearing and the Re-spondent filed a brief on November 28, 1952.Upon the entire record in the case, and from his observation of the witnesses the under-signed makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAcme Boot Manufacturing Company is now, and has been at all times material herein, acorporation organized under and existing by virtue of the laws of the State of Tennessee. TheRespondent maintains its principal office, plant, and place of business at Clarksville, Ten-nessee, where it is engaged in the manufacture and sale of leather cowboy boots. The Re-spondent, in the course of its business operations, during the 12-month period ending January1, 1952, which date is representative of all times material herein, purchased raw materials,equipment, and supplies of a value in excess of $1,000,000, of which more than 90 percentwas purchased outside the state of Tennessee and shipped in interstate commerce to theRespondent at Clarksville, Tennessee. During the same period, the Respondent sold finishediThe complaint is based upon an original charge filed October 23, 1951, and subsequentlyamended by United Rubber, Cork, Linoleum & Plastic Workers of America, CIO, hereinaftercalled the Union. ACME BOOT MANUFACTURING COMPANY, INC.179products valued in excess of $1,000,000, of which more than 99 percent was sold and shipped'in interstatecommerceto pointsbeyond theState of Tennessee.The Respondent admits,and the undersigned fords, that the Respondent is engaged incommerce within the meaning of the Act.II,THE LABOR ORGANIZATION INVOLVEDUnited Rubber,Cork, Linoleum&Plastic Workers of America,CIO, is a labor organizationadmitting to membership the employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA.The background2On September5, 1946, the Unionwas certified as the bargaining representative of Re-spondent's employees as a result of an election previously held on June 25,1946,in Case No.10-R-1861.Following the certification of the Union,numerous bargaining conferences were held. Oneof theprincipal issues in dispute was the question of seniority--the Union insisting uponplantwide seniority,to which theCompany would not agree.Futile bargaining conferenceswere held between the parties in October,November,and December,1946,and the earlypart of January1947.Because of thisfutility theUnion called a strike at the plant on January16, 1947.During the strike there was a considerable amount of violence--rocks being thrown,and quite a number of people hurt.Bargaining negotiations continued during the strike andresulted in a contract being executed betweenthe Companyand the Union on April15, 1947,at which time the strike ended and the strikers returned to work.The contract thus signed between the Union and the Respondent contained the followingseniority clause:Layoffs and recalls to work after layoffs,shall be governed within each of the severaldepartments,by length of service,ability and qualifications by prior similar experiencewithin the department to perform the work.The Union was decertified on April 9, 1948,as the result of an election held on March 17,1948, in Case No. 10-RD-12.On September 11, 1950, there were distributed by the Respondent to the employees state-ments embodying the Respondent's policy as to grievance procedure,vacations,Christmasbonus, seniority,and leaves of absence.Under the statement as to seniority there was a pro-vision to the effect that seniority would be terminated after a 3-month layoff, together withthe following language:Layoffs and recalls to work after layoffs shall be governed with each of the departmentsby length of service,ability and qualifications by prior similar experience within thedepartment to perform the work.Around the middle of November 1950,Sidney E.Cohn,vice president and treasurer of theRespondent and active operating head of the business,realized that his firm and the footwearindustry in general were definitely heading into a recession;that it was necessary that theCompany's inventory--the largest in its history--be cut down and that in order to do this itwould be necessary to cut production.He thereupon ordered General Superintendent J. O.Humbert to cut production.The Respondent's finished boot inventory on November 30, 1950, amounted to $474,646.46whereas it had only been $105,362.61 on November 30, 1949.Incomplying with this order, the plant produced in December 1950,only 1,500 pairs ofshoes as compared to a monthly average of approximately 60,000 pairs theretofore. There-after the plant produced on an average of about 40,000 pairs of shoes per month or about2 As the events found herein occurred more than 6 months prior to the filing of the originalcharge in this case,none of these events under the terms of Section 10 (b) of the Act may befound to constitute unfair labor practices.But under well-known precedents these events areadmissible upon the question of the motivation behind subsequent events which themselvesoccurred within the 6-month period. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo-thirds of the monthly production prior to December 1950. The finished boot inventorystood on November 30, 1951, at $220,320.24.9In December 1950, 79 employees were permanently laid off and in January 1951, 96 addi-tionalemployeeswere laid off on a permanent basis. In a letter to its employees datedFebruary 12, 1951, the Respondent reported to the employees that, "of course, (these] lay-offswere based strictly on seniority." According to the oral testimony of the Respondent'switnesses all layoffs at the plantwerebased strictly upon seniority.4Thus it appears that there was economic justification for a reduction in production which,in turn, required a reduction in the number of employees.5The Union began its second attempt to organize the Respondent's employees when em-ployees Buford Appleton and Maurice Glendon Appleton met with International RepresentativeJoseph Cramer in Clarksville early in January 1951. On January 11, 1951, a general meetingfor the employees of the Respondent's plant was held in the union hall at Clarksville underthe chairmanship of Buford Appleton. At this meeting an informal organizing committee wasset up with Buford Appleton named chairman and Christy Cawley secretary. Among otherswho attended the meeting of January 11, and were therefore considered to be a part of thisinformal committee, were Edith Gunnells, Bill McCormack, Aubrey Gulledge, Magga LeeDoty, Eileen Johnson, Mildred Richmond, Willard Elliott, Clayton Nosbusch, Glendon Appleton,IsabelleHarrell, Edna Gray, Flora Perry, Daniel McElroy, and Katherine Gulledge. Themembers of this group were active in the plant soliciting members, handing out applicationcards, and distributing union literature as well as attending the various meetings of the uniongroup,6On February 8, 1951, the Union informed the Respondent by letter that it represented amajority of the employees in the appropriate unit at the plant and requested the right torecognition and to bargain with the Respondent. By letter dated February 13, 1951, the Re-spondent's attorney denied these requests on the grounds that the Respondent had no proofthat the majority of the employees had actually selected the Union as their representative.A petition for certification by the Union was thereupon filed with the Board.On March 2, 1951, and again on April 19, 1951, Vice-President Sidney Cohn made speechesto the assembled employees in which he very clearly expressed his opinion that the Re-spondent did not want a union in the plant for a variety of reasons. The General Counselfrankly acknowledged at the hearing that these speeches as evidenced by the manuscriptsthereof were protected under Section 8 (c) of the Act in that they contained neither threatsnor promises of benefits but he contended that, in accordance with the oral testimony of anumber of his witnesses, Cohn had interpolated certain remarks not found in the manuscriptwherein he threatened to close the plant if the Union succeeded in coming in. The manuscriptdoes contain certain statements to the effect that the Respondent would close its plant in theevent of another strike by the Union rather than run the risk of violence The statement as con-tained in the manuscript would be protected by Section 8 (c) of the Act. It could easily havebeenmisunderstood by the casual listener--or the inference arising therefrom may haveremainedmore firmly imbedded in the listener's mind than the actual words. The under-signed believes that that is what happened to those persons who testified that a threat toclose had been made. The undersigned believes that Cohn read the speech from the manu-scriptbut that the listeners remembered the inference therefrom. However, the under-signed does find from these two speeches that the Respondent was definitely opposed to theidea of having a union in the plant again.Inlinewith the expressions of opinion made by Cohn in his speeches, SuperintendentDabbs took employee Dan McElroy to the office of General Superintendent J. O. Humbert aweek prior to the election of April 20, 1951, and accused McElroy of having handed out unioncards in the plant. When McElroy denied this charge, Dabbs stated that he had the story3Respondent's figures also show that 20,959 more pairs of boots were produced in 1949thanwere shipped; that 35,532 more pairs were produced than shipped in 1950, but that in1951, 49,649 more pairs were shipped than had been produced during that year. Thus therewere 6,842 more pairs of boots in the inventory on November 30, 1951, than there had beenin the inventory of November 30, 1949, although the dollar value of the 1951 inventory was$220,320.24 as against $105,362.61 for 1949. No doubt a part of this increase in dollar value,was due to the increased price of boots.4 The above findings have been adopted almost verbatim from the Respondent's brief.5 The General Counsel does not dispute the fact that a layoff was economically necessary.6 At this time and for some period in the past there had been in existence in the plant an"employees' committee" which dealt with the Respondent. Of the above Buford Appleton,Christy Cawley, and Willard Elliott had been elected members of this employees' committee. ACME BOOT MANUFACTURING COMPANY, INC.181"straight"from an employee who had refused to join the Union.Humbert then orderedMcElroy not to solicit in the plant.AfterHumbert had reminded McElroy thattheywerestill friends,Dabbs said as McElroy was leaving the office:"I just wanted you to know wecan tell a skunk when we see one." 7During this same preelection period Dabbs inquired of employee Clayton Nosbusch if hewere "for the Union."Nosbusch answered that he would not he about it,that he was forthe Union.Whereupon Dabbs stated that "he would have to give him credit for admitting it"and added:"Well, I can put my finger on just about everyone that is for the Union. I wasagainst the Union the last time and I am against it this time too."8In addition to these top officials,various foremen interrogated employees regarding theirunion adherence or sympathies and threatened that the plant would close down if the Unioncame in.In one such conversation Foreman Ben Welsh told employees Buford Appleton,Glendon Appleton,and James Smith that"Mr. Cohn and them had decided if the Union didcome in that they were going to shut the plant down, 9 ...even if they did not shut the plantdown,wecould rest assured they'd find out who [the leaders of the union movement] wereand fire us."Welsh also informed employee Doty that he, Welsh,"could tell[her] every-body in there that was for[the Union]."Welsh even named various employees whom heclaimed were interested in the Union,all of whom were union leaders and a majority of whomwere subsequently laid off.Similar antiunion remarks were made by various other foremen of the Respondent's plant.As these remarks are found here on the question of motivation only, the undersigned seesno necessity for making further findings as to statements by other supervisors.From this evidence the undersigned finds that the Respondent's supervisory personnel hada clear idea as to the identity of those employees who were most vitally interested in theunion organizational campaign and was also opposed to the unionization of the employees.On April 20, 1951,an election was conducted by the Board among the employees of theRespondent in the appropriate unit in which the Union was defeated by a vote of 193 to 147.Thereafter activity on behalf of the Union died out completely and immediately as did theRespondent's interrogation.A5 found heretofore, in accordance with Cohn's instructions of November 1950, the Re-spondent in December and January had laid off 175 employees in order to reduce production.After these curs and after learning of the activity on behalf of the Union,Respondent deter-mined not to lay off any further employees for fear that such a move might be interpretedas an antiunion gesture. At least there were no layoffs after December 1951, until May 1952..However, on May 15 and May 22, 1951,the Respondent laid off some 60-odd employeesincluding 10 employees who had been active on behalf of the Union and in June 1951, some7While the testimony is not definite that Dabbs was the speaker who made the above-quotedremark, the context of the evidence indicates that it was Dabbs, rather than Humbert, andit is so found.This finding coincides with the estimates of the characters of those two menmade by the undersigned during their appearance on the witness stand.Regardless of whichman actually made the remark,it is clear that the other did not contradict the speaker. Itis also notable that the Respondent admitted that this episode occurred.Respondent's briefcontends that Humbert'sobjection to the solicitation was to such solicitation on companytime and property,an objection the Respondent could hardly make conscientiously in viewof the time and the place that the Respondent itself solicited nonunion votes during the twospeeches by Cohn.The facts indicate no such limited purpose.BDabbs denied having made this last-quoted remark during his testimony but admittedtheremainderof theepisode.Dabbs carefully explained that Nosbusch was the "only"employee he knew to have been a union member and the only employee he, Dabbs, hadinterrogated on the subject- -completely forgetting apparently the McElroy interrogation.Dabbs' own volunteered testimony to the effect that he complimented McElroy for"admitting"his union adherence indicates that the interrogation of McElroy was not his first or onlyinterrogation of an employee on the subject. The undersigned did not find Dabbs a trustworthywitness for reasons which will appear throughout this report.9The denial of this by Welsh was based upon the fact that he claimed that he had no in-formation as to whether the plant would closedown or not. However, there was other evidencein the record by a credible witness that,at a foreman'smeeting,Humbert had warned thesupervisor that they had better work against the Union or they would not have any jobs asCohn and himself would be the plant's only employees,In view of the number of the super-visorswho warned employees of the possibility of a plant closedown, it would seem thatthese supervisors were not without some information on the subject. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD17 other employees were laid off including Buford Appleton. On June 28, 1951, the Respondentdischarged Aubrey Gulledge allegedly for performing bad work.The General Counsel concedes that the reduction in production and in personnel at thistime was caused by the economic situation then confronting the Respondent. It is so found.The General Counsel, however, does contend that the Respondent discriminated against 10of the union adherents who were laid off at this time by selecting them for layoff becauseof their union activity and adherence and in contravention of the Respondent's usual senioritypolicy. This becomes the issue in this case.B.The layoffs1.Mildred RichmondUnlike some other departments in the plant, the selection of employees of the fitting roomfor layoff was made by Foremen Elliott and Pace. When Superintendent Dabbs originallyapproachedElliott to inform him of the impending layoff, Dabbs showed Elliott a list ofemployees of the department containing checks before the names of certain of the employeestherein.io Elliott objected to laying off those individuals whose names had been checked andinsisted upon making the layoff in his department in accordance with strict seniority. Dabbsargued that such a method of layoff would deprive the Respondent of employees he consideredtobe more valuable to the Respondent. However, Elliott prevailed and the layoff was madeby Elliott and Pace from a seniority list prepared by Pace. The layoff in this department,unlike several other departments, began at the bottom of the seniority list and moved steadilyupward until the requisite number of employees had been laid off. The only exceptions to thisin the fitting department were certain jobs which, because of their nature, had to be per-formed by men.The General Counsel acknowledged that there was no discrimination in the selection ofthe employees in the fitting-room department. But he did contend that in the case of Rich-mond, the Respondent discriminated against her in refusing to reinstate her subsequently.The evidence on that phase of the case shows that about March 1952, Richmond askedForeman Elliott if he could reinstate her at which time Elliott said that he would ask Humbert.Richmond made further inquiry a few weeks later and was told by Dabbs it was no use askingHumbert to take her back as he had already "hit the ceiling" on several occasions whenasked to take back the individuals he knew to be for the Union.Humbert in effect corroborated when he testified at the hearing:We feel that those employees [laid off in December-January] were equally entitled totheir jobs because of the fact that they had been employed for some length of time andthey must eat like anyone else.However,this"feeling"on the part of the Respondent was directly contrary to its ownstatement of policy given to its employees on September 12, 1950, which stated that "layoffand recalls to work after layoffs" shopld be governed by seniority.The Respondent had another policy to the effect that an employee lost his seniority rightafter a layoff extending 3 months or more. Although the Respondent insisted upon applyingthis policy to the 10 employees involved here, its employment record indicates that a largemajority of the employees laid off in the December-January layoff'had lost their seniorityrights under the rule prior to their reemployment. Despite this alleged rule, Respondent'srecord proves that Margie Sutter, a utility girl in the same position as held by Richmondat the time of her layoff on May 19, 1951, was rehired on July 30, 1951, following her (Suiter's)layoff of January 2, 1951, although, at the time Suiter was rehired, she had obviously lostallseniority rights while Richmond still retained hers. However, the Respondent rehiredSuiterwithoutmaking any effort to reinstate Richmond as required by its own "statement10 Originally Dabbs denied that the seniority list he showed Elliott contained any such checkmarks. Thereafter Dabbs recalled that he had checked certain names on the list shown toElliottbut claimed that he had merely checked off the names of the fancy stitch operatorsbecause they were valuable employees the Respondent did not care to lose. He denied thatthese checks had anything to do with the employees to be laid off. Elliott mentioned the namesof the fancy stitchers whom Dabbs had checked, all of whom turned out to be union adherentsof whom a large majority were laid off. At least one name checked was not that of a fancystitcher. ACME BOOT MANUFACTURING COMPANY, INC.183of policy." In addition, Richmond was experienced as a pull strap cutter but the Respondentchose to employ one Louise Jenkins, a newcomer to the Respondent's employ, on September17, 1951, to perform that operation without attempting to recall Richmond.Respondent attempted to explain its failure to recall Richmond on the ground that she hadinjured her 2 arms in 2 separate automobile accidents and, therefore, could not work on amachine. This, however, does not explain the reemployment of Suiter or Jenkins in prefer-ence to Richmond on the very same jobs Richmond had satisfactorily performed up to thetime of her layoff in May and subsequent to the above-noted accidents.The Respondent also attempts to argue that one Josephine Hinton, who was also a unionadherent as active in the department as Richmond, was also laid off in May and not recalled,thus supposedly showing that there was no discrimination as to Richmond. However, showingthat there might be other cases of discriminatory treatment does not explain the discrimina-tory treatment of Richmond.If the Richmond case were an isolated single instance, the undersigned would be inclinedto excuse it as a "mistake" or an "inadvertance" but, in view of the pattern established bytheRespondent in the subsequent cases of layoff discussed here, the undersigned believesthat the Respondent intentionally discriminated against Richmond by failing to recall herbecause she had been active on behalf of the Union and, therefore, finds that the Respondent'sfailure to recall Richmond amounted to a violation of Section 8 (a) (3) of the Act.2.Flora PerryFlora Perry, whose seniority dated from February 2, 1948, was laid off from the bottomingdepartment on May 29, 1951. During the consolidation of the Respondent's two factories inJanuary of that year, Perry had been transferred from the packingroom to the bottoming de-partment. At the time of her layoff her job classification was "inked heels and edges." Duringher employment at the factory she had also washed bottoms and done other jobs in the depart-ment.When Foreman Blackwell handed Perry her check on May 29, 1951, Perry objectedthat others with less seniority than she were being retained and asked why that should be.Blackwell answered: "I don't know, you will have to talk to Dabbs."The following testimony given on direct examination by Dabbs is revealing:Q. (By Mr. Martin) I notice the name of Flora W. Perry, inked heels and edges.A.Yes, sir.Q. And white some with lesser seniority than she were laid off, were 2 or 3 retainedin the department with lesser seniority? What is the explanation of that, Mr. Dabbs?A.Well, she, no jobs down through that she could do whatsoever.Q. In other words, you do not consider she was capable?A. Capable of doing any of those jobs.Q. Holding any of the jobs of the employees retained there under her in seniority?A.No, sir, I do not.Q. All right, sir.TRIAL EXAMINER WILSON: May I ask one question there, please?MR. MARTIN: Yes, sir.TRIAL EXAMINER WILSON: I notice that Flora Perry is listed under job classificationas inked heels and edges.THE WITNESS: Yes, sir.TRIAL EXAMINER WILSON: That the next employee [on the seniority list]is given ajob classification of heels andedges.Is that the sane job?THE WITNESS: That is the same thing, yes, sir.Q. (By Mr. Martin) As between Flora Perry and Eula Frances Suiter [the next loweremployee on the seniority list referred to above], why was Flora Perry laid off and EulaFrances Suiter retained?A. Flora Perry had only inked a very short time and she could not keep up productionand that girl we had to talk to all the time to keep her coming along, and Eula FrancesSutter had been inking heels and edges ever since she had been with the Company.Q. In other words, that was another case in which ability and qualification was con-sidered?A.That is right. The girl, Perry, had only been on the job a very few weeks.The testimony of Dabbs creates the impression that each so-called "job classification"was based upon skill. The fact is to the contrary. Most jobs under consideration here were,291555 0 - 54 - 13 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDin fact, unskilled positions. The "job classifications"givenon the exhibits prepared by theRespondent were actually no more than concise descriptions of the work then being done bythe particular employee. Instance after instance taken from the records proves that newand unskilled employees were capable of holding and performing the work in most,any ofthese so-called job classifications. In addition to the example given in Dabbs' testimonyabove, these same exhibits show a multiplicity of job descriptions fitting extremely similaroperations as in the case of "washing bottoms," "cleaning bottoms," and "washing soles,"all of which are unskilled jobs for which no training is necessary.Thus Dabbs suddenly was forced to ' alter his position on why he had selected Perry forlayoffwhen it developed that the job classifications of "inked heels and edges" and "heelsand edges" were, in fact, the same operation and that Perry enjoyedgreaterseniority thanSutter by some 4 months. In addition Dabbs retained Odessa Jenkins and Roy Smith who wererespectively 7months and 1 year and 7 months junior in seniority to Perry and were per-forming jobs which Perry was capable of performing. In addition the record is clear thatthe Respondent hired one Carlene Evans, a new employee, on August 14, 1951, for the exactposition Perry had been performing at the time of her layoff. The evidence is also clear thattheRespondent knew that Perry was active on behalf of the Union while the evidence isequally clear that Suiter, Jenkins, Smith, and Evans were either nonunion or inactive in thatregard.Furthermore Perry, having been transferred from the packing department within 6 monthsof her layoff, had seniority rights in that department also. Her seniority in that departmentis shown to be superior to no less than 19 employees who were retained and who were per-forming unskilled jobs.On this record it is impossible not to conclude that the Respondent both selected Perryfor layoff in order to discriminate against her because of her union activity but also failedto rehire her in accordance with Respondent's own "statement of policy" for the same reasonin violation of Section 8 (a) (3) of the Act.Respondent did reinstate Perry on November 27, 1951; subsequent to the issuance of thecomplaint in this case in which Perry was listed as one of those discriminated against, thuseffectively ending the further accumulation of back pay owing to Perry.3.MaggaLee DotyMagga LeeDoty,whose seniority dated fromOctober 17, 1947, waslisted on the payrollof April 29, 1951,under the job classification of "spanking."She was the only employee inthe department having that job classification.Dabbs explained the reasonDotywas laid off in the following testimony given on directexamination:Q. (By Mr. Martin) Mr. Dabbs, I notice the name of Magga Lee Doty, job classifica-tion, shanking, laid off May 29, 1951; and I noticed that there was several other em-ployees in that department with lesser seniority than she who were retained and shewas laid off.For instance, immediately under her name is Woodrow Mullins, John Ford and JamesSmith.First, I will ask you were they men's jobs or ladies' jobs, the ones Mullins, Ford andSmith were doing?A. Those weremen's jobs.Q. Now, coming down, I do see the names of two ladies down there. One Ruth Glissonas a stitch separator and Ora May Stagner, cementing soles.Had Magga Lee Doty had any experience at cementing soles or a stitcher or why werethose two ladies kept and she was laid off?A.Mrs. Doty had noexperience on the stitch separator and very little on cementingsoles. Not enough to keep the job going.Q.Well, what was the respective abilities of Ruth Glisson and Ora May Stagner onthose jobs, if you know, as compared with, of course, Magga Lee Doty?A. I don't really think Mrs. Doty could do either one of those jobs correctly and keepproduction going. At that time,I know she couldn't on the stitch separator which she hadnever done before and she had been on cementing soles only a few days and I know shecouldn't keep that up.Regarding this last contention made by Dabbs,the Respondent in its brief with admirablecandor says: "It must be admitted that Dabbs appears to have been mistaken about this." ACME BOOT MANUFACTURING COMPANY, INC.185The factsprove that at thetime of Doty's layoff on May 29, 1951, Doty had been -thankingfor only afewmonths while her other 31 years at the plant had been spentat "cementingsoles" as compared to the 8 months of experiencewhich Stagner had.The record furtherproves thatLaura Ellis whom the Respondent laid off in the Goodyeardepartmenton January 4, 1951,was reemployedto "cementsoles" on August13, 1951, atwhich time Dotystillretained her seniorityrights although Ellis had lost hers under theRespondent's3-monthlayoff rule. No attemptwas made to recallDoty at this time.In factDoty wasnot recalled until afterthe complainthad issuedwith her namebeinglistedthereinas one of those alleged to have been discriminated against. She was reemployed on December31 and hasbeen working for the Respondent since that time so thather back pay should endas ofDecember 31, 1951,As inthe prior cases the Respondent knew thatDotywas an active union adherent whilethe persons retained to do jobswhich shewas capable of performing were alsoknown tobe either nonunion or not active.It is to be recalledthatForeman BenWelshwas the manwho, like Dabbs,had bragged toDoty that he could tell everyone in the Union and who,thereafter,inquiredof Doty as towhetheror notshe wasthe union steward.Under thesecircumstances it appears quite clearthat DabbsselectedDoty for layoff con-trarytoher seniority rights as well as herability becauseof her knownactivity on behalfof the Unionin violation of Section8 (a) (3) of the Act, ii4.Edith Hiett ClarkEdith Hiett Clark, listed on the payroll of April 29 under the job classification of "washboots,"was among those laid off in the packing department on May 29.As noted heretoforethe job of "wash boots." "sole washer,"etc.,were unskilled jobs requiring little,if any,training.Clark was admittedly laid off out of strict seniority as others with the same jobclassification but with lesser seniority were retained--and others who had been laid off inJanuary were rehired before Clark was offered reinstatement on November 19, 1951. Sherefused reinstatement because at that time she had another job which she preferred. OnDecember 13 she did return to the Respondent's employ and later in July 1952 voluntarilyquit that employment in order to seek an "easier job."She joined the Union and distributed some union leaflets but did not attend union meetings.There is nothing in the record to indicate that the Respondent had any knowledge of her unionmembership or activity except the general statement by Dabbs and Welsh that they couldput their finger on all iinian members.Her activity on behalf of the Union was limited.Dabbs explained that he decided to lay off Clark instead of someone junior to her on theseniority roster because Clark was not as good a worker as those retained.Although Clarkdisputed this contention;she did in effect substantiate it in part at least by voluntarilyquitting in order to seek an"easier job;"In view of the doubt as to the Respondent's knowl-edge of Clark'smembership and activity aad in view of the substantiation given to Dabbs'claim that ability played a part in his decision to lay off Clark,the undersigned is unableto find upon the preponderance of the evidence that the General Counsel sustained his burdenof proof that the Respondent actually discriminated against Clark because of her unionactivity and will, therefore,recommend that the Clark case be dismissed.5;Maurice `Gi`e'ndon AppletonGlendon Appleton; classified on the April 29 payroll as "heeler and utility" with seniorityfrom October 1947, is the brother of Buford Appleton, the recognized head of the movetowards unionization.Glendon was laid off in the bottoming department on May 29, 1951.On the Respondent'spayrolls the job classification of "utility"apparently had differentconnotation's.Insome de0artinents it meant that the employee could do most of the jobsin the department and could and did fill in on any operation as required.In other departments"utility"apparently meant a very menial,unskilled occupation. In Glendon's case, contrarytoDabbs' contention,itapparently meant that he was capable of doing, and had performed,most of the jobs in the department.ii In this case,as in other cases here involved,the Respondent cited as evidence that nodiscrimination was practiced against the individuals involved the fact that other membersof their family by blood or marriage either had or had not been laid off at the plant. Thequestion of personal relationships has little,ifanything,to do with discrimination basedsolely upon the union activities of the individual involved. 1 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlendon was present at several conversations about the Union between Foreman Welshand his brother, Buford. One of these conversations has been referred to at length heretoforeand also in the discussion of Buford's layoff and so will not be reiterated here. Suffice itto say that Respondent knew of Glendon's activities on behalf of the Union.Ten employees with less seniority than Glendon and whose work Glendon was capable ofdoingwere retained in the bottoming department when Glendon was laid off on May 29.Otherswhose work Glendon was capable of performing and who had been laid off in theJanuary layoff were reemployed before Glendon was reinstated on November 21, 1951, afterthe charge in this case had been filed.After Glendon had been laid off, his place was taken by Dan McElroy, also a known andactive union adherent,who just 1 month later was also laid off discriminatorily as foundhereinafter.Because of Glendon Appleton's known union sympathy and activity, because admittedlyRespondent's own seniority rules were violated in selecting Appleton for layoff(as well asinfailing to reinstate him subsequently),the undersigned believes and,therefore, findsthat the Respondent discriminated against Maurice Glendon Appleton on May 29, 1951,because of his union membership and activities in violation of Section 8 (a) (3) of the Act.6. Isabel HarrellIsabelHarrell employed in the job classification of "dress boots" was also laid off in thepacking departmenton May 29 althoughthree othersin the exact job classificationjunior toHarrell in senioritywere retained and numerousothers doing other jobs whichHarrell wasqualifiedby experience to perform, several of whom had been laid off in January, werereemployedsoon afterHarrell was laid off.Harrell joined the Union,was activeon its behalf in solicitingmemberships,attendingmeetings,and distributing leaflets.Two of thosejunior to Harrell and notlaid off in thedepartmentwere identified on therecord ashaving beenconnectedwith the Union. But 25others inthe departmentnot shown to have had any connection with the Unionwere alsoretained in the department.The Respondent's brief acknowledges,as it had to underthe facts, that Harrell was laidoff withoutregardto seniority. Respondent's defense rests uponthe claim by Dabbs duringhis testimony that Harrell had requested her layoff so that she could draw unemploymentcompensationuntilher pregnancy reached the 7-month point when suchcompensationceases.Harrell was 3 months pregnant when laid off but testified credibly that she intended towork for 4 months before quitting and denied positively that she had ever requested a layoff.As respects Dabbs' credibility on this point, it must be noted that,so faras this recordindicates, there was no advancenotice givento the employees of the impending layoff ofMay 29 as they were merely handed their checks at the end of the day's work. Thereforeitwould be highly improbable that Harrell would have asked for a layoff at this time whenshe had no knowledge that a layoff was impending. This conclusion is buttressed by thefact that Hettie Carpenter who was likewisepregnant atthis time and who also, accordingtoDabbs, requested her layoff was not in fact laid off by Dabbs until about 2 weeks afterthe generallayoff of May 29. As must be evident by this time, Dabbs was not infallible in histestimony. The undersigned, therefore, must conclude in accordance with Harrell's credibletestimony that she did notrequest alayoff.Despite anindefinitesuggestion in the Respondent's testimony, there appears to have beenno rule as to when a pregnant employee would have to cease working at the Respondent'splant.The uncontradicted evidence shows that most women worked through the seventhmonth. In fact one case is noted in this record where an employee worked a full day theday before the birth of her child.Due to Harrell's prominence in union activities, the obvious discrimination in the Re-spondent's use of its seniority principles in her case, and the patent unprobabilities of thedefense asserted by the Respondent, the undersigned is constrained to find the Respondentselected Isabel Harrell for layoff contrary to seniority in order to discriminate against herbecause of her union membership and activities in violation of Section 8 (a) (3) of the Act.Harrell became a mother on November 24, 1951, and testified that she did not desire rein-statement by the Respondent. Therefore, her back pay should cease on September 24, 1951,at which time Harrell would have voluntarily ceased her employment with the Respondent.The Respondent maintained in its brief that any award of back pay to Harrell would amountto a penalty but faded to indicate wherein the making of such an award in this case wouldbe any different than awarding back pay to any employee who had been discriminated against.The undersigned, therefore, finds that this contention is without merit. ACME BOOT MANUFACTURING COMPANY, INC.1877.Clayton NosbuschNosbusch, listed on the payroll of April 29 in the job classification of "sole layer" in theGoodyear department, was selected for layoff by Dabbs and actually laid off on May 29, 1951,by Foreman Ben Welsh, who informed Nosbusch at that time that he "imagined" that the layoffwas "Permanent."At the time of this layoff Dabbs retained four employees in the department who were juniortoNosbusch in seniority by more than a year. Dabbs testified at the hearing that Nosbuschcould not have done the work of any of these four. As in the similar case of Flora Perry,this observation by Dabbs does not appear to have been justified.Itisnoteworthy in this connection that the man who was operating Nosbusch's machinein November 1951 was one Andrew Bowers who had been laid off from the department onJanuary 8, 1951, at which time he was classified as "laying soles" --apparently the verysame classification as "sole layer." Bowers was rehired on July 30, in the lasting depart-ment under the classification of "utility" --but no effort was made to recall Nosbuscheven though his seniority rights were still in existence while those of Bowers had lapsed.Itisquite obvious that Welsh's remark about the permanence of Nosbusch's layoff waswell considered although, after the filing of the charge, the Respondent reinstated Nosbuschon November 14, 1951.Dabbs admitted that he interrogated Nosbusch at his machine one day prior to the April20 election as to his union membership and admitted making the remark at that time thathe, Dabbs, would have to give Nosbusch "credit" for admitting his membership.Itis,therefore,quiteclear,and the undersigned finds, that the Respondent selectedClayton Nosbusch for layoff contrary to its own seniority policy in order to discriminateagainst him because of his union activities and membership in violation of Section 8 (a) (3)of the Act.8.Gilbert BaggettGilbert Baggett, classified as "lining cutter," was laid off on May 31 by Foreman Nixon,who selected the personnel in the cutting department for layoff and who prior to the Aprilelection had inquired of Baggett as to his union affiliation without securing a definite answer. izBaggett had been active on behalf of the union soliciting members, passing out literature,and attending union meetings as the Respondent knew or suspected from the inquiry made ofhim by Nixon. In the cutting department 6 of the 9 employees laid off were the 6 loweston the seniority roster. The other 3 apparently were selected on other bases as they stoodmuch higher in seniority than the other 6. In Baggett's case he was the lowest of the "liningcutters" to be laid off but was perfectly capable of doing the work of several employeeswith lesser seniority who were retained. In fact, Baggett had been doing the work done bythose with lesser seniority than himself.i3Without making any attempt to rehire Baggett, the Respondent on July 11, 1951, reemployedEtta Hazel Biter as "cuts linings" although Biter was a "machine operator" in the bottomingdepartment when laid off on January 4, 1951. On July 16, 1951, it hired Pauline Wyatt to'cut underlays" although she had been laid off from the Goodyear department as "in seamtrimmer" on January 4. On August 6, 1951, it rehired Doris Davis, the lowest on the cuttingdepartment seniority roll, as a "lining cutter" although Davis had been laid off on May 15after working only since February 28, 1950. Also on August 6 Respondent employed ClaudeBaldwin on the "cut out" machine in the cutting department, although when Baldwin hadbeen laid off on January 8, he was listed as "breast scourer" in the bottoming department.The evidence shows that none of these individuals had been interested in the union movement.Itis therefore evident that the Respondent did not desire to employ or reinstate GilbertBaggett because of his interest in the Union and' that the Respondent discriminated againsthim in selecting him for layoff on May 31, 1951, in violation of Section 8 (a) (3) of the Act.izThe last portion of this finding is made upon the uncontradicted testimony of Baggett.Foreman Nixon did not appear as a witness.i3The Respondent points out in the brief that Edith Gunnels, one of those retained whosework Baggett could have done, was another employee who was active on behalf of the Unionbut was retained as proof of the lack of a discriminatory intent on its part. However, thereis no showing that the Respondent had even a suspicion that Gunnels was active on behalf ofthe Union at the time of the layoff as it did with Baggett. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.Daniel McElroyMcElroy,classified as "jointing" in the bottoming department with seniority dating fromJanuary 1947,was told by Dabbs on June 29 that he was being laid off in order to reduceproduction and in order to make room for a former foreman named Hall.He was laid offas of that date.Shortly before the April election,Dabbs and Humbert took McElroy to task for solicitingmemberships in the plant as found heretofore.This reprimand ended with Dabbs tellingMcElroy: "We just wanted you to know that we can tell a skunk when we see one."In itsbrief the Respondent contended that the Respondent was merely objecting to McElroy'sactivities on company time and property.If thatwere the object of the Respondent's 'reprimand,the Respondent went far beyond that purpose and engaged in coercive tactics in an apparenteffort to stop union activity.While laying off McElroy,Dabbs retained Ray Smith,classified as "joining,"14 althoughhis seniority was junior to that of McElroy by 1 year and 8 months.Dabbs' explanation for this choice was that Smith could do 2,000 pairs of shoes per day sothat he alone could handle the plant's 1,500 pair production per day while,ifMcElroy withthe production of 11,000 to 12,000 pairs had been retained,Respondent would have had tokeep 2 men on that job. In this connection,it is interesting to note that on August 22, 1951,the Respondent hired Gordon Hawkins, a new employee,for the job classification of "joints"but failed to recall McElroy whose seniority at that time was still in existence accordingto the Respondent'sown statement of policy.Itwould thus appear that production was notthe only reason that Dabbs selected McElroy for layoff even if the Dabbs' testimony,disputedas it was, should be accepted at face value.It is also interesting to note that the July produc-tion which is the only month that Ray Smith worked by himself was less than 1,500 pairs perday and that,even before production exceeded 1,500 per day,the Respondent hired Hawkins.As for the second reason given by Dabbs,i.e., to make a place for ex-Foreman Hall,Hall, the individual involved,testified that he never operated a machine in the bottomingdepartment but, on the contrary,was placed at inspecting and that he was, therefore, not in-volved in the layoff of McElroy at all.InadditionMcElroy was qualified by experience to fill the job classification of "heelscourer"and "breast scourer"for which position Dabbs retained men junior to McElroyinseniority and subsequently hired beginning August 8,1951,others who had previouslybeen laid off either in January or in May.McElroy was rehired November 26, 1951,after the charge in this case had been filed.Under all the circumstances of this layoff out of seniority and allegedly for reasons whichwere not accurate,the undersigned is convinced and therefore finds that the RespondentlaidoffDanielMcElroy on June 29, 1951,in order to discriminate against him becauseof his activities for and on behalf of the Union in violation of Section 8 (a) (3) of the'Act.10.Buford AppletonAlso laid off in the Goodyear department on June 29, upon the orders of Dabbs,15 wasBuford Appleton,the chairman and/or president of the Union and, without question,itsmostactive and energetic adherent,as the Respondent well knew.During the campaign prior to the April 20 election,Foreman Welsh had warned the Appletonbrothers,Buford and Glendon,that "Mr.Cohn and them had decided if the Union did comein that they were going to cut the plant down and...even if they didn't shut the plant down,we could rest assured they'd find out who we were and fire us...itwas done before anditwould be done again."When Welsh handed Buford his dismissal check,he told Buford that he,Buford,"was agood man. He hated to do it, but I shouldn't expect anything more."On the question of the discriminatory nature of the selection of Buford for layoff, theRespondent's record shows that Buford was a "stitcher"with seniority dating from March3, 1947.The only other stitcher in the department was James Smith,who had signed a unioncard but was not active in behalf of the Union and whose seniority began as of July 13, 1948.14 "Jointing"and "joining"are admittedly identical operations.15This finding is made on the credited testimony of the Respondent's witness,ForemanBen Welsh,despite the claim made by Dabbs that the foremen of the various departmentsselected the employees for layoff. It is clear that, except for the fitting department andcutting room.Dabbs actually selected the individual employees to be laid off. ACME BOOT MANUFACTURING COMPANY, INC.189Dabbs explained his selection of 'Buford for layoff as necessitated by the fact that in theconsolidation of the 2 plants, 2 former foremen had lost their supervisory status and Buford'smachine was needed to keep 1 of them busy. As this consolidation and demotion must actuallyhave occurred in January, this explanation on its face appears strange. Over and above that,however, employee James Smith, another stitcher with lesser seniority than Buford whohad joined the Union but was not active on its behalf, testified positively that except for aperiod of possibly 3 weeks, he had performed the work in the department previously doneby Buford, that a couple of weeks before Buford's layoff he, Smith, had been transferredfrom his stitcher machine but that a week or so after the layoff, he had been transferredback to Buford's machine. On this point, Dabbs testified that Smith had been transferredfrom the Goodyear department 2 months before the June 29 layoff and was not transferredback to the department until 4 days before Buford's return on December 31, 1951. However,neither of the demoted foremen involved testified and the April 29, 1951, payroll carryingSmith as of that time as a stitcher confirms Smith's testimony but not Dabbs'. The Respondentmade no effort to corroborate Dabbs from records under its control so that it is a fairinferencethatDabbs made another of his mistakes in this instance especially as Smith,theman directly involved and who should know, testified credibly and positively to thecontrary.It is also tobe noted that, while the Respondent contended that Buford's layoff was occasionedby the reduction in production, Buford was actually laid off exactly 21 days after the Re-spondent had ceased laying off in order to reduce production and after the Respondent hadcommenced to rehire employees. The only other employee supposedly laid off at this timein order to reduce production was Daniel McElroy, whose case has been discussed above,hardly enough to affect production.The Respondent began rehiring machine operators in the Goodyear department as earlyas June 11, 1951, but failed to recall Buford. The Respondent also argued that there canbe no discrimination against Buford for the reason that, if it had not laid off Buford, itwould have had to lay off James Smith, another union man. This argument is fallaciouson several counts. First the layoff of Buford was much more desirable from an antiunionstandpointthan that of Smith based solely upon the fact that Buford was a recognized leaderof the union movement while Smith, although having executeda union card,was inactive.Next, the Respondentwas notfaced with a choice between Buford and Smith for the reasonthatSmithwas notthe lowest employee on the seniority list by at least six employeesdoingrelatively unskilled work which either Buford or Smith was capable of performing.Although both Buford and Smith were classified as "stitchers," there were other jobswhich each was qualified to perform then being performed by others in the departmentwithless senioritythan either.Furthermore, the records of the Respondent prove that a considerable number of theemployees of the department who had been laid off in January performing relatively unskilledjobs wererehired for work in the departmentbeginningin July 1951, although the Respondentdidnotchoose to recall Buford despite its stated policy contained in its "statement ofpolicy" to the employeesregarding"recalls from layoffs."Thus the undersigned is convinced that Foreman Welsh's remark that Buford should nothave expected anything morethan alayoff explains why the Respondent so completely dis-regardeditsown seniority policy in selecting Buford for layoff and in failing to recall himtowork until December 31, 1951, long after the complaint in the case had been issued.Accordingly, the undersigned finds that the Respondent violated Section 8 (a) (3) of theAct in selecting Buford for layoff on June 29, 1951, and in failing to recall him to workthereafter.C. The discharge of Aubrey GulledgeGulledge had been employed "rubbing side seams" in the fitting department for all butabout the first 6 months of his period of employment which began in October 1947. In addi-tion to regular production, Gulledge rubbed the sample boots and did all the rubbing on theRespondent's extra special boots made specifically for movie stars and others. On boththese jobs the Respondent would use only its best workmen.Because it had had difficulties in the rubbing operation the Respondent at some unspecifiedtime in the past had increased its staff of seam rubbers to 4, 2 (Gulledge and Skinner) rubbedthe seams which ultimately became theinnerseams next to the leg and 2 others rubbed theoutside seams in a subsequent operation. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to the April 20 election,Gulledge and his wife,Katherine,were both active onbehalf of the Union,solicitingmembers,distributing leaflets,and attending union meetings.Katherine Gulledge acted as the union observer during the election.Prior to that election Gulledge told Foreman Elliott that he was a member of the Uniontowhich Elliott answered that he hoped that the Union would succeed.About 2 weeks afterthe election Elliott told Gulledge that Superintendent Humbert had told him,Elliott,that he,Humbert,"was going to have to get rid of part of the union bunch on that floor."At the time of the first layoffs in May 1951 Dabbs talked to Foreman Elliott about theimpending layoff in the plant.He had a list of the employees of the department in his hand.Some 10 to 30 of the names on this list had been check marked by Dabbs.The names of boththe Gulledges had been so marked." It was at this time that Elliott insisted that the layoffsin his department would have to be made in accordance with strict seniority if he was tohave anything to do with them.During this argument Elliott protested that Katherine Gulledgewas too valuable an employee to be laid off. Dabbs departed without resolving the issue butreturned sometime later and told Elliott to make the layoff as he wanted to and in accord-ance with seniority although by so doing the Respondent would lose some valuable employees.Elliott did lay off in the fitting room in strict accord with seniority and from the bottomof the seniority roster. Neither Gulledge was laid off in these reductions in force. 17On June 28,1951, Dabbs brought a letter from a customer,rejecting a pair of boots becauseof the poor seams,together with 2 boots to the 4 seam rubbers.Ile reprimanded them anddemonstrated how a boot should be rubbed.Admittedly no one knew who had rubbed the bootswhich Dabbs held in his hand.Also admittedly the seams on these boots were bad althoughthere was a dispute between Dabbs and Gulledge as to whether the seamswerecaused bypoor rubbing or whether they were due to poor joining, a prior operation.Either at this same time or a very short time thereafter1R that same day, Dabbs inspectedsome boots upon which Gulledge hadjust finished work.After inspecting the boots he toldElliott that the work was bad on them and that there was only one thing to do:fire Gulledge.He thereupon told Gulledge that he would have to discharge him because of poor workman-ship.Gulledgewas thereupon paid off and has never worked for the Respondent since.As Gulledge was leaving the plant that day Elliott informed him that he,Elliott, had nothingto do with the discharge and, in fact, considered that Gulledge's work was as good as it hadever been.Dabbsmaintained that for a period of 6 months or more the Respondent had been havingcomplaints about the rubbing,thatmany times during this period the rubbers had beenreprimanded for poor workmanship but that Skinner's work thereupon improved whileGulledge's did not.Gulledge denied that his work had not improved but admitted that, likeevery other employee in the plant,he had had imperfect work returned to him and that,again like every other employee in the plant,his foreman had attempted to improve hiswork.The story of Dabbs is not convincing.The discharge of an employee immediately followingthe rejection of a pair of boots by a customer on the grounds of imperfect workmanship,forwhich no one knew who was responsible and the discovery of some other imperfectwork by a workman,appears so drastic to the undersigned as to be improbable- -unlessthere were some reason other than"bad work" to cause the discharge.Especially is thisso when the discharged employee had for 3 years or more been doing work which the Re-spondent, like any other manufacturer,would require to be as perfect as possible; i.e.,work on samples and the extra special high-priced boots for such good advertisementsasmovie actors,etc. It is more especially so when,as here, it was questionable whetherthe faulty workmanship was done at the employee'smachine or at a prior operation. Ap-parently Gulledge's work had been satisfactory to the inspectors in his department.In thisconnection it is enlightening to know that Skinner, the other operator on the same work asGulledge, voluntarily quit the Respondent'semploy on July 20 and,although,according toi6Dabbs contended at the hearing that he had checked the names of all the fancy stitchersin the department and claimed that the check marks had nothing to do with the layoff.Elliott,however, testified that Aubrey Gulledge's name was also marked although he was not astitcher.17Dabbs testified that he instructed Foremen Elliott and Pace to lay off in strict accordancewith seniority from the bottom of the seniority roster. This testimony would be more con-vincing if the other departments under Dabbs' supervision had followed that practice asobviously as it was followed in the fitting departments.IB These findings are a synthesis of the testimonies of Dabbs,Gulledge,and ForemanElliott, none of which agree in toto although the last two are the closest to agreement. ACME BOOT MANUFACTURING COMPANY, INC.191Dabbs, his work had also been the subject of criticism, was rehired by the Respondent onAugust 13 and was still in the Respondent's employ at the time of the hearing. Skinner,however, although in favor of the Union, had not been active in its behalf.The Respondent's brief points to the length of time which had elapsed between the cessationof union activities immediately after the April 20 election and the date of the discharge onJune 28 as proof of a lack of discriminatory motivation on the part of the Respondent in thedischarge of Gulledge. This so-called proof is more than offset by the fact that on June 28-29,the Respondent by discharge or by layoff eliminated Gulledge, Buford Appleton, and DanMcElroy, all of whom the Respondent recognized as the staunchest and most active of all theunion adherents in the plant. Thus in a 2-day period the Respondent rid itself of the 3 mostactive leaders in the union movement. It must be also recalled that the reasons given by theRespondent for the layoff of the latter 2 employees was "reduced production"- -even thoughthere had been only 1 other employee laid off purportedly for that reason for a period of 3weeks prior to that date and during that 3 weeks the Respondent was actually rehiring em-ployees rather than reducing production.The undersigned is convinced, and therefore finds, that the real reason the Respondentdischarged Gulledge, as well as laid off Buford Appleton and Dan McElroy, was that he wasan active and prominent leader in the union movement, as were the other two individualsnamed to the Respondent's admitted knowledge,and that the alleged poor workmanship wasmerely the pretext by which the Respondent attempted to cover up the fact that the realreason for the discharge was the union activity of Gulledge. The discharge of Aubrey Gulledgewas, therefore, in violation of Section 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIthaving been found that the Respondent had engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that the Respondent discriminated against Mildred Richmond, FloraPerry, Magga Lee Doty, Glendon Appleton, Isabel Harrell, Clayton Nosbusch, Gilbert Baggett,Daniel McElroy,Buford Appleton,and Aubrey Gulledge, by either discriminatorily selectingthem for layoff, discriminatorily refusing to recall them in accordance with the senioritypolicy, or discharging them because of their union activities, it will be recommended thatthe Respondent reinstate those of the above named who have not heretofore been reinstated,restore to them their seniority rights and other rights and privileges as though they hadnever lost their employment, and make them whole for any loss of pay which each of themmay have suffered by reason of the Respondent's discrimination against them in accordancewith the formula set forth in F. W. Woolworth Company, 90 NLRB 289.Upon the consideration of the record as a whole,the undersigned is convinced the Re-spondent's conduct in discriminating against the above-named employees as it did indicatesan attitude of opposition to the purposesof the Actgenerally.In order, therefore,to makeeffective the interdependent guarantee of Section7 of the Act,thereby minimizing industrialstrife,which burdens and obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended that the Respondent cease and desist from in any manner infringingupon the rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum & Plastic Workers of America, CIO, is alabor organiza-tion withinthe meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and in the termsand conditions of employment of Mildred Richmond, Flora Perry, Magga Lee Doty, GlendonAppleton, Isabel Harrell, Clayton Nos busch, Gilbert Baggett, Daniel McElroy, Buford Appleton,I 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Aubrey Gulledge, thereby discouraging membership in United Rubber, Cork,Linoleum &PlasticWorkers of America, CIO, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing the employees in the exercise of therightsguaranteed in Section7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent committed no unfair labor practice as regards Ruth Hiett Clark.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist United Rubber, Cork, Linoleum & Plastic Workers of America, CIO, or anyother labor organization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.WE WILL offer to the employees named below immediate and full reinstatement totheirformer or substantially equivalent positions restoring all seniority or otherrightsand privileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Mildred RichmondClayton NosbuschFlora PerryGilbert BaggettMagga Lee DotyDaniel McElroyGlendon AppletonBuford AppletonIsabel HarrellAubrey GulledgeAll our employees are free to become or remain members of the above-named union orany other labor organization. We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employee because of membershipin or activity on behalf of any such labor organization.Acme Boot Manufacturing Company, Inc.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE CARBORUNDUM COMPANYandDISTRICT LODGE 76,LODGE 689, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL, Petitioner. Case No. 3-RC-1141. May 29,1953DECISION AND ORDERUpon a petitionduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearingwas held beforeWilliam J.Cavers, hearing officer. The hearingofficer'srulingsmade105 NLRB No. 16.